237 Ga. 241 (1976)
227 S.E.2d 257
HUDSON
v.
THE STATE.
31203.
Supreme Court of Georgia.
Submitted May 28, 1976.
Decided July 9, 1976.
Eugene A. Deal, for appellant.
Lewis R. Slaton, District Attorney, Carole E. Wall, Assistant District Attorney, Arthur K. Bolton, Attorney General, Susan V. Boleyn, for appellee.
JORDAN, Justice.
Appellant was convicted of murder, sentenced to life imprisonment and appeals.
1. The victim and appellant engaged in an argument on the porch of appellant's apartment, after which appellant entered her apartment, secured a pistol, returned to the porch and shot the victim twice. Several witnesses on the porch at the time testified to the facts surrounding the argument and shooting. We have made a thorough review of the evidence and find it amply sufficient to support the verdict.
2. While there was substantial direct evidence to support the verdict, the trial court charged verbatim Code Ann. § 38-109 dealing with the sufficiency of circumstantial evidence in a criminal prosecution. This charge was sufficient as against the appellant's contention that the charge "did not go far enough." White v. State, 203 Ga. 340 (46 SE2d 500) (1948).
3. The jury was polled at appellant's request by asking each juror the usual and mandatory questions. It was not error to refuse to ask each juror the additional question of whether the verdict was "voluntarily agreed upon." Campbell v. State, 111 Ga. App. 219 (141 SE2d 186) (1965).
Judgment affirmed. All the Justices concur.